     Case 2:19-cv-07495-GW-JDE Document 13 Filed 01/04/21 Page 1 of 1 Page ID #:70


                                                          JS-6
 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   ARTHUR BATES,                         ) No. 2:19-cv-07495-GW (JDE)
                                           )
12                     Plaintiff,          )
                                           ) JUDGMENT
13                v.                       )
                                           )
     BRENT DEL VALLE, et al.,              )
14                                         )
                                           )
15                     Defendants.         )
                                           )
16
17         Pursuant to the Order Accepting Findings and Recommendations of the
18   United States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed with
20   prejudice.
21
22   Dated: January 4, 2021
23                                            ______________________________
24                                            GEORGE H. WU
                                              United States District Judge
25
26
27
28
